Citation Nr: 1522889	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a skin disorder.

2.  Whether new and material evidence has been received to reopen a service connection claim for a joint disability.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1989 to November 1989.  He also served on active duty with service in Southwest Asia from September 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veterans file.

The issues of service connection for posttraumatic stress disorder, bilateral plantar fasciitis, and tinnitus have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a sleep disorder, a rash, and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1. May 1996 and October 1997 rating decisions denied service connection for a skin disorder.  The Veteran submitted a timely notice of disagreement; but did not perfect an appeal of the above mentioned rating decisions.  Thus, the decisions became final.

2. January 2002 and June 2007 rating decisions denied the Veteran's claim to reopen his claim of service connection for a skin disorder; the Veteran did not file a notice of disagreement or submit additional evidence within the appeal period.

3.  Evidence received since the final June 2007 denial raises a possibility of substantiating the service connection claim for a skin disorder.

4.  An October 1997 rating decision denied service connection for a joint disability.  The Veteran submitted a timely notice of disagreement; but did not perfect an appeal of the October 1997 rating decision.  Thus, the decision became final. 

5.  January 2002 and June 2007 rating decisions denied the Veteran's claim to reopen his claim of service connection for a joint disability; the Veteran did not file a disagreement or submit additional evidence within the appeal period.

6.  Evidence received since the final June 2007 denial raises a possibility of substantiating the service connection claim for joint pain.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a skin disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria to reopen the claim of service connection for a joint disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A. Skin Disorder

The Board finds that the Veteran has submitted new and material evidence to reopen his claim of service connection for a skin disorder.

In May 1996, the RO denied the claim on the basis that there was no evidence that a skin disorder occurred in or was caused by service.  The Veteran submitted a timely notice of disagreement as well as additional lay evidence.  VA treatment reports were also added to the file.  The RO reconsidered, but continued to deny, the claim in a rating decision dated October 1997.   A statement of the case was issued in June 1998, but the Veteran did not perfect an appeal.  Thus, the decisions became final.  The Board observes that the Veteran submitted a Form 9 in January 1999, but this was well outside the appeal period following the issuance of the June 1998 statement of the case.  In an accompanying document, the Veteran requested an extension to file an appeal of the October 1997 rating decision.  He stated that he did not receive the June 1998 statement of case until he called and requested a copy.  

It appears that the RO treated the January 1999 Form 9 as an application to reopen the claim of service connection for a rash and issued a January 2002 decision that "confirmed and continued" the previous denials, noting that no new and material evidence had been received and that additional private treatment records received in July 2001 did not warrant a change in the previous determination regarding service connection for a skin disorder.  The Veteran was advised of the decision and of his appellate rights, but did not file notice of disagreement.

The Veteran filed a claim to reopen his claim for service connection for a skin disorder in September 2006.  Thereafter, the RO considered the Veteran's claim in a June 2007 rating decision that "confirmed and continued" the previous denials.  The RO noted that no new and material evidence had been received and that ongoing VA treatment records did not warrant a change in the previous determination regarding service connection for a rash.  The Veteran was advised of the decision and of his appellate rights, but did not file notice of disagreement.

With respect to the finality of these decisions, the Board notes there are two issues that must be addressed in determining finality.  The first issue is whether or not an appeal was timely perfected.  If so, the decision is not final; if not the decision becomes final.   See generally 38 C.F.R. §§ 20.200, 20.302.

As noted above, the Veteran's January 1999 Form 9 was outside the time limit for perfecting an appeal of the May 1996 and October 1997 rating decisions.  The Board has considered the Veteran's contention that he did not receive the June 1998 statement of the case.  However, the record reflects that the Veteran was notified of the June 1998 statement of the case at his last known address of record and that it was not returned as undeliverable.  As such, the regularity of mail service is presumed.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991).  There is no evidence, except for the Veteran's allegation, to support a finding that the RO did not properly mail notice of the June 1998 statement of the case.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity.  Accordingly, applying the presumption to the instant case, the Board must conclude that the June 1998 statement of the case was properly mailed to the Veteran.  As the Veteran is presumed to have received notice of the June 1998 statement of the case, but did not timely perfect an appeal, the May 1996 and October 1997 rating decisions are final as to the evidence of record.  

The second issue is whether new and material evidence was received during the appeal period.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) .  In the instant case, as noted above, the Veteran did not file a notice of disagreement or submit additional evidence within the appeal period with respect to the January 2002 and June 2007 rating decisions.

Therefore, the May 1996, October 1997, January 2002, and June 2007 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) were made in 2001 and apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a rash after August 2009, the definition of new and material evidence currently found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board must also make the threshold preliminary determination on whether new and material evidence has been submitted before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  

At the time of the prior final June 2007 denial, the RO denied reopening the claim because it found no new evidence that the Veteran's current rash occurred in or was related to his military service.  Subsequent to the June 2007 decision, the Veteran testified that his rash manifested within two to three months after he returned from Southwest Asia.  He also testified that he was treated at VA facilities within three to four months after he was discharged from active service.  See Hearing Transcript (March 2015).

As this new evidence relates to an unestablished fact necessary to substantiate the claim, namely that the current disability may be related to his service in Southwest Asia, it triggers VA's duty to assist.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a skin disorder is reopened. 

B. Joint Disability

The Board finds that the Veteran has submitted new and material evidence to reopen his claim of service connection for a joint disability.

In October 1997, the RO denied the claim on the basis that there was no evidence that a joint disability was caused by some event or experience in service.  The Veteran submitted a timely notice of disagreement.   A statement of the case was issued in June 1998, but the Veteran did not perfect an appeal.  Thus, the decision became final.  The Board observes that the Veteran submitted a Form 9 in January 1999, but this was well outside the appeal period following the issuance of the June 1998 statement of the case.  In an accompanying document, the Veteran requested an extension to file an appeal of the October 1997 rating decision.  He stated that he did not receive the June 1998 statement of case until he called and requested a copy.  

The RO treated the January 1999 Form 9 as an application to reopen the claim of service connection for a joint disability and issued a January 2002 decision that "confirmed and continued" the previous denials, noting that no new and material evidence had been received and that additional private treatment records received in July 2001 did not warrant a change in the previous determination regarding service connection for a joint disability.  The Veteran was advised of the decision and of his appellate rights, but he did not file notice of disagreement.

The Veteran filed a claim to reopen his claim for service connection for a joint disability in September 2006.  Thereafter, the RO considered the Veteran's claim in a June 2007 rating decision that "confirmed and continued" the previous denials.  The RO noted that no new and material evidence had been received and that ongoing VA treatment records did not warrant a change in the previous determination regarding service connection for a joint disability.  The Veteran was advised of the decision and of his appellate rights, but did not file notice of disagreement.

With respect to the finality of these decisions, the Board notes there are two issues that must be addressed in determining finality.  The first issue is whether or not an appeal was timely perfected.  If so, the decision is not final; if not the decision becomes final.   See generally 38 C.F.R. §§ 20.200, 20.302.

As noted above, the Veteran's January 1999 Form 9 was outside the time limit for perfecting an appeal of the October 1997 rating decision.  The Board has considered the Veteran's contention that he did not receive the June 1998 statement of the case.  However, the record reflects that the Veteran was notified of the June 1998 statement of the case at his last known address of record and that it was not returned as undeliverable.  As such, the regularity of mail is presumed.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991).  There is no evidence, except for the Veteran's allegation, to support a finding that the RO did not properly mail notice of the June 1998 statement of the case.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity.  Accordingly, applying the presumption to the instant case, the Board must conclude that the June 1998 statement of the case was properly mailed to the Veteran.  As the Veteran is presumed to have received notice of the June 1998 statement of the case, but did not timely perfect an appeal, the October 1997 rating decision is final as to the evidence of record.  

The second issue is whether new and material evidence was received during the appeal period.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  In the instant case, as noted above, the Veteran did not file a notice of disagreement or submit additional evidence within the appeal period with respect to the January 2002 and June 2007 rating decisions.

Therefore, the October 1997, January 2002, and June 2007 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) were made in 2001 and apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a joint disability after August 2009, the definition of new and material evidence currently found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board must also make the threshold preliminary determination on whether new and material evidence has been submitted before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  

At the time of the prior final June 2007 denial, the RO denied reopening the claim because it found no new evidence that the Veteran's joint disability occurred in or was related to his military service.  Subsequent to the June 2007 decision, the Veteran testified that his joint pain manifested within a year after he returned from Southwest Asia.  He also testified that he was required to wear his combat boots 24 hours a day and that he was advised that his combat boots may be responsible for his current joint pain.  See Hearing Transcript (March 2015).

As this new evidence relates to an unestablished fact necessary to substantiate the claim, namely that the current disability may be related to his service in Southwest Asia, it triggers VA's duty to assist.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a joint disability is reopened.


ORDER

New and material evidence has been received to reopen the claim of service connection for a rash.

New and material evidence has been received to reopen the claim of service connection for a joint disability.


REMAND

The Board notes that the Veteran served in the Southwest Asia theater of operations in the Persian Gulf.  As such, VA must consider whether service connection is warranted for relevant claimed disorders as due to a qualifying chronic disability or an undiagnosed illness related to his service in the Persian Gulf.

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.   Pursuant to the regulation, the disability must have been manifest either during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.

With respect to the Veteran's claim of service connection for a skin disease and joint disability, the Veteran was provided a general medical examination in March 1995 and August 1997.  The March 1995 examiner reported a diagnosis of atopic dermatitis, but failed to provide an opinion regarding the etiology of the Veteran's skin disease.  In August 1997, the examiner reported a diagnosis of right shoulder and right knee arthralgia of uncertain etiology and skin rash of uncertain etiology.  The examiner could not comment on the etiology of any of the conditions.  The opinion is inadequate because the examiner did not articulate why an opinion regarding the etiology of the conditions could not be provided.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his skin disease and joint disability.

Additionally, the Veteran testified that he received treatment at VA facilities in Alabama within a year of his discharge from service; however, it does not appear that the aforementioned records have been associated with the claim file.  VA has a duty to seek such records as they may affect the Veteran's claims.  Accordingly, on remand, additional development must be conducted to associate VA treatment records with the Veteran's claim file.

Finally, with respect to the issue of entitlement to service connection for a sleep  disorder, the Veteran testified that he began having difficulties sleeping while on active duty.  The Veteran is competent to report the onset of his difficulties sleeping, and the Board finds him credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  In view of the competent reports regarding the onset of his symptomatology, the Veteran is to be afforded a VA examination with respect to the nature and etiology of his sleep disorder.  



Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records, specifically treatment records from the VA Medical Centers in Alabama from 1991 to 1994.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA Gulf War dermatology examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.

The examiner is to conduct all indicated tests.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is to provide an opinion as to whether the Veteran has a current diagnosis of a skin disorder of any kind.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's skin disorder is related to service, to include whether any skin disorder is due to exposure to burn pits.  

If the Veteran's dermatological complaints cannot be attributed to a known diagnosis, the examiner must indicate whether the Veteran has chronic dermatological signs and symptoms of a medically unexplained chronic multisymptom illness related to service in Southwest Asia or an undiagnosed illness manifested by chronic signs or symptoms involving the skin.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for a VA joint examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.

The examiner is to conduct all indicated tests.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is to provide an opinion as to whether the Veteran has a current diagnosis of a joint disability of any kind.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's joint disability is related to service, to include whether any joint disability is due to exposure to burn pits.

If the Veteran's joint symptoms cannot be attributed to a known diagnosis, the examiner must indicate whether the joint pain symptoms are due to a medically unexplained chronic multisymptom illness related to service in Southwest Asia, or whether the Veteran has an undiagnosed illness characterized by chronic signs or symptoms of joint pain.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.

The examiner is to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a sleep disorder is related to his active service, to include his complaints of difficulties sleeping during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


